Case 1:21-cv-00038-HCN Document 2 Filed 05/19/21 PagelD.92 Page 1of11

Weston Kubbe #237851

 

 

Attorney Pro Se
PO Box 250
Draper UT 84020
UNITED STATES DISTRICT COURT
DISTRICT OF UTAH
Weston Kubbe MOTION TO ADDRESS TIME BARR
ws REQUIREMENTS PURSUANT TO
Petitioner 28 USC §2254
vs
State of Utah Case: 1:21-cv-00038-HCN.
Respondent Judge:

 

 

Pursuant to 28 USC §2254, Writ of Habeas Corpus, Weston Kubbe, is offering
an explanation in regards to the March 16, 20271 filing of his Habeas Corpus.

BACKGROUND

On March 12, 2020, the Utah Supreme Court denied Mr. Kubbe’s Writ of
Certiorari.

On March 12, 2021, Mr. Kubbe filed a Writ of Habeas Corpus with the help of Mr.
Kubbe’s mother.

This motion was filed with the Utah Supreme Court on March 12, 2021 at 11:16
A.M. (see attachment 1)

Mr. Kubbe received a letter on March 16, 2021, from the clerk of the Supreme
Court indicating that the motion was filed in the wrong court. (see attachment 2)

Mr. Kubbe was notified that a pro se attorney would need to submit a payment
for $5.00 and resubmit the motion to the United State District Court. (see attachment 3)
1
Case 1:21-cv-00038-HCN Document 2 Filed 05/19/21 PagelD.93 Page 2 of 11

The Habeas Corpus was refiled and received and opened on March 16, 2021.
(see attachment 4)

ARGUMENT

Mr. Kubbe has shown good cause that the Writ of Habeas Corpus was timely
filed on March 12, 2021. Mr. Kubbe is currently incarcerated at the Utah State Prison
where no access to computers are permitted and the writ was beyond the scope of
contract attorney. Mr. Kubbe relied on his mother to not only type his hand written writ,
but also file the writ and all of its attachments in order to confirm receipt. Because of
misunderstanding between Mr. Kubbe’s mother and the clerk of the court, the writ was
filed in the wrong court. It was immediately rectified as soon as the mistake was called
to Mr. Kubbe’s attention.

As this court is aware, the United States Supreme Court recognized the
limitations on incarcerated inmates and has ruled in favor by stating, pro se complaints
are held to less stringent standards than formal papers drafted by lawyers and pro se
applications for relief under §2253 construed liberally. Haines v. Kerner, 404 U.S. 519,
520-21 (1972)). Boag v. MacDougall, 454 U.S. 364 (1982).

CONCLUSION

Mr. Kubbe acting under 28 USC 2263 (b)(3)(B) has shown good cause for the
timely concern of filed the Writ of Habeas Corpus.

Therefore, Mr. Kubbe respectfully asked this court to allow the Writ of Habeas
Corpus to move forward without being time barred.

Respectably submitted on this 18" day of May, 2021.

pp f—

Weston R. Kubbe
Attorney, Pro Se
Case 1:21-cv-00038-HCN Document 2 Filed 05/19/21 PagelD.94 Page 3 of 11

Declaration of Heidi Kubbe
Mother of Weston Kubbe

After typing up the hand written copy of the Writ of Habeas Corpus for my son,
Weston Kubbe, | looked on the internet to try to determine where to file the motion. Not
knowing anything about law or filing motions | reached out to the Supreme Court Clerk
and asked if there is where | file a writ. She said it was. | also asked about the $5.00
fee, because my son had indicated that | would need to pay one. She said there was
no fee. She also said that | could email the motion instead of mailing it and gave me the
email address. | immediately emailed the document and received a return email stating

that it had been received.

On March 16, 2021, my son received an email stating that the motion went to the
wrong court. | called up the clerk of the United States District Court and asked how |
would handle this going forward. She said that | would need to pay a $5.00 fee and she
would file it as soon as it was paid. | asked how that was done and she gave me the
information. | asked her if | needed to email another copy of the writ and she said no,
that she had the one that was filed at the Supreme Court. | paid the $5.00 and the clerk

sent me notice that the motion was filed. Both clerks were very helpful and pleasant.

Even though it was filed on March 16, 2021, | went through the motions to try to
get it filed timely on March 12, 2021. | feel that with my lack of understanding and
knowledge of the legal system and with some misunderstanding on the clerk's part, this
late filing was no fault of my son’s. | am hoping that you do not deny him for my mistake

and accept his writ as being timely.

Respectfully submitted this 18" day of May, 2021.

Mecche « Wethe

Heidi Kubbe
Mother of Weston Kubbe
Case 1:21-cv-00038-HCN Document 2 Filed 05/19/21 PagelD.95 Page 4 of 11

ATTACHMENT 1.
Case 1:21-cv-00038-HCN Document 2 Filed 05/19/21 PagelD.96 Page 5 of 11

Gm al | Weston Kubbe <wkubbe@kubbemail.com>

 

 

 

Re: WRIT OF HABEAS CORPUS

1 message

Utah Supreme Court <supremecourt+canned.response@utcourts.gov> Fri, Mar 12, 2021 at 11:16 AM
To: wkubbe@kubbemail.com

Your emailed attachment has been received by the Utah Supreme Court. If additional information is necessary you will be contacted.

Please be sure that all other parties to the appeal were included as email recipients. Rule 21 requires service of all documents,

Utah Supreme Court Clerk's Office
450 S State ST N51

PO BOX 140210

Salt Lake City UT 84114-0210
(801) 578-3900 EXT 1

*Please refer to Utah Supreme Court Standing Order No. 11 regarding filing of documents by email. A document is deemed filed
when the email is received. Paper copies are not required unless filing a brief under Rule 24 or Rule 25. Beginning March 7, 2019,

principal briefs will be docketed as filed on the date the email was received.*
Case 1:21-cv-00038-HCN Document 2. Filed 05/19/21 PagelD.97 Page 6 of 11

y

~ ATTACHMENT 2
Case 1:21-cv-00038-HCN Document 2 Filed 05/19/21 PagelD.98 Page 7 of 11

Supreme Court of tah
450 South State Street
39.@. Bax 140210
Salt Lake City, Utah 84114-0210

   

Pick Stiles

meee uo a oo Taeshone sor * , S. sooo
Clerk of Court €mail:supremecourt@uteourts. gov
March 16, 2021
WESTON KUBBE #237851
PO BOX 250
DRAPER UT 84020

Re: Federal Writ of Habeas Corpus

Dear Weston Kubbe:

Matthew B. Durrant
Chief Justice
Thomas 3. Lee
Associate Chief Justice
Deno &. Pimonas

Justice
Johu A. Pearce

Justice
Paige Petersen

Justice

lam writing to regarding a Writ of Habeas Corpus pursuant to U.S.C. §2254
captioned for the United States District Court for the District of Utah but received in the
Utah Supreme Court on March 12, 2021. This petition appears to seek relief from a
conviction or sentence by a person in state custody. A copy of the form and instructions
from the United States District Court is included with this letter. Your petition should

be directed to:

United States District Court
District of Utah

351 S West Temple Rm 1.100
Salt Lake City UT 84101
utdecf_clerk@utd.uscourts.gov

The Utah Supreme Court makes no representations as to the timeliness of this
petition. I am returning your petition at this time to be filed with the appropriate court.

Respectfully,

icole I. Gray
Clerk of the Court

cc: Utah Attorney General's Office
United States District Court for the District of Utah
~-Case 1:21-cv-00038-HCN Document 2 Filed 05/19/21 PagelD.99 Page 8.of 11

~ ATTACHMENT 3
Case 1:21-cv-00038-HCN Document 2 Filed 05/19/21 PagelD.100 Page 9 of 11

Gmail Weston Kubbe <wkubbe@kubbemail.com>

 

 

RE: WRIT OF HABEAS CORPUS

UTDecf Clerk <UTDecf_Clerk@utd.uscourts.gov> Tue, Mar 16, 2021 at 11:14 AM
To: Weston Kubbe <wkubbe@kubbemail.com>

 

Mr. Kubbe,

We will need a $5.00 payment before we can accept this Habeas Corpus and we have attached an IFP Application if that’s preferable.
Please send this document again once you have paid the fee amount or if you decide to go with the IFP Application.

Thank you,

Noemi Torres
Deputy Clerk

United States District Court for the District of Utah

From: nicoleg@utcourts.gov <nicoleg@utcourts.gov> On Behalf Of Utah Supreme Court

Sent: Tuesday, March 16, 2021 11:03 AM

To: Weston Kubbe <wkubbe@kubbemail.com>

Gc: criminalappeals 2 <criminalappeals@agutah.gov>; UTDecf Clerk <UTDecf_Clerk@utd.uscourts.gov>
Subject: Re: WRIT OF HABEAS CORPUS

CAUTION - EXTERNAL:

Dear Mr. Kubbe,
Please see the attached letter.

Respectfully,

Utah Supreme Court Clerk's Office
450 S State ST N51

PO BOX 140210

Salt Lake City UT 84114-0210
(801) 578-3900 EXT 1
Case. 1:21-cv-00038-HCN Document 2 Filed.05/19/21 PagelD.101. Page-10 of 11 - -

ATTACHMENT 4.
Case 1:21-cv-00038-HCN Document 2 Filed 05/19/21 PagelD.102 Page 11 of 11

f is Gmail Weston Kubbe <wkubbe@kubbemail.com>

RE: WRIT OF HABEAS CORPUS

1 message

 

 

UTDecf Clerk <UTDecf_Clerk@utd.uscourts.gov> Fri, Mar 26, 2021 at 12:16 PM
To: Weston Kubbe <wkubbe@kubbemail.com>

Weston,

Your Habeas Corpus was indeed received and opened on the 16"" of March. Your case # is 1:21-cv-00038-HCN.

From: Weston Kubbe <wkubbe@kubbemail.com>
Sent: Friday, March 26, 2021 12:04 PM

To: UTDecf Clerk <UTDecf_Clerk@utd.uscourts.gov>
Subject: Re: WRIT OF HABEAS CORPUS

CAUTION - EXTERNAL:

Deputy Clerk

United States District Court for the District of Utah

| filed a Habeas Corpus last week. | was wondering if a case number has been assigned yet. If so, could you please email me
that information?

Thank you
Weston Kubbe

Attorney Pro Se
Utah State Prison

On Tue, Mar 16, 2021 at 11:14 AM UTDecf Clerk <UTDecf_Clerk@utd.uscourts.gov> wrote:
Mr. Kubbe,
